FILED
                           NOT FOR PUBLICATION                              DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: BOOKER THEODORE WADE, Jr.,                No. 15-16922

          Debtor.                                D.C. No. 5:14-cv-05628-LHK
______________________________

BOOKER THEODORE WADE, Jr.,                       MEMORANDUM*

              Petitioner-Appellant,

 v.

ARLENE STEVENS,

              Respondent-Appellee,

 and

FRED HJELMESET; OFFICE OF THE
US TRUSTEE/SJ,

              Trustees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Booker Theodore Wade, Jr., appeals pro se from the district court’s order

dismissing Wade’s bankruptcy appeal for failure to prosecute after Wade failed to

file his opening brief. We have jurisdiction under 28 U.S.C. §§ 158(d), 1291. We

review for an abuse of discretion a district court’s dismissal for failure to

prosecute. Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451 (9th Cir.

1994). We affirm.

      The district court did not abuse its discretion in dismissing Wade’s

bankruptcy appeal after determining that the delay caused by Wade’s failure to file

an opening brief was unreasonable and interfered with the district court’s ability to

manage its docket. See id. (“A reviewing court will give deference to the district

court to decide what is unreasonable because it is in the best position to determine

what period of delay can be endured before its docket becomes unmanageable”

(citations omitted)).

      We reject as without merit Wade’s contentions that the district court

exhibited bias in dismissing his appeal for failure prosecute.

      AFFIRMED.

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2                                    15-16922